OPINION
DAVIS, Commissioner.
These are appeals from convictions of possession of heroin and possession of narcotic paraphernalia. Both cases were consolidated into one trial, and the appellant, after being duly admonished, entered pleas of guilty before the court and punishment was assessed at ten years in each case.
Appellant’s appointed counsel on appeal, who was also appointed trial counsel, has filed an appellate brief reciting that after a careful and conscientious examination and re-examination of the entire record, he has concluded that the appeal is without merit. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493; Gainous v. State, Tex.Cr.App., 436 S.W.2d 137. No *102pro se brief has been filed. A copy of said brief was served on appellant.
An examination of the record reflects that appellant agreed and consented to a written waiver and consent to stipulation of testimony and stipulations which included a written confession to the ( commission of the offenses charged. We find no unassigned error which would require review in the interest of justice under Article 40.09, Sec. 13, Vernon’s Ann.C.C.P.
We find ourselves in full accord with counsel’s conclusion that these appeals are wholly without merit.
The judgments are affirmed.
Opinion approved by the Court.